Citation Nr: 0313727	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for loss of teeth for the 
purpose of establishing entitlement to disability 
compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).   

In a letter to the veteran dated in October 2001, the RO 
requested that he clarify whether he was claiming 
compensation for a dental condition or claiming dental 
treatment only.  The veteran subsequently responded that he 
was not appealing a denial of treatment.  Accordingly, that 
issue was not developed for appellate review. Therefore, the 
Board will only address entitlement to compensation for loss 
of teeth and will not address entitlement to dental 
treatment.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the applicable laws and regulations and 
of the evidence necessary to substantiate his claim.

2.  Upon entrance into service (using the tooth numbering 
system then in effect) teeth #2, 5, 6, 7, 8, and 15 on the 
right and teeth #6, and 8 on the left were missing; tooth #14 
on the right and #5, 14 and 15 on the left were not 
restorable; and tooth #4 on the right was restorable.

3.  Teeth #4 and 14 on the right and #5, 14 and 15 on the 
left were subsequently extracted during service.  

4.  The veteran did not sustain injuries to his teeth during 
service, nor did he lose teeth as a result of loss of 
substance of body of maxilla or mandible.

5.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
missing teeth have not been met.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.381, 4.150 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and the veteran's statements and testimony.  
He has also presented current dental treatment records and 
bills.  A VA examination is not required because the current 
status of the veteran's dental health is not in dispute.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  The 
Board does not know of any additional relevant evidence which 
exists but has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The report of a medical examination conducted upon entrance 
into service reflects that a dental examination revealed that 
(using the tooth numbering system then in effect) teeth #2, 
5, 6, 7, 8, and 15 on the right and teeth #6, and 8 on the 
left were missing; tooth #14 on the right and #5, 14 and 15 
on the left were not restorable; and tooth #4 on the right 
was restorable.  

Teeth #4 and 14 on the right and #5, 14 and 15 on the left 
were subsequently extracted during service.  The service 
records reflect that the veteran did not sustain injuries to 
his teeth during service, nor did he develop gum disease.

During a hearing held at the RO in October 2002 before the 
undersigned Veterans Law Judge, the veteran testified that a 
person in service who he assumed was a dentist extracted 
seven of his teeth.  He said that he was given dentures in 
service, but that he did not use them because they were not a 
good fit.  He said that he had experienced dental problems 
since that time.  


III.  Applicable Law and Regulations

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.

The controlling regulation pertaining to dental disorders, 
38 C.F.R. § 3.381, provides that 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

The schedule of ratings in chapter 4 of title 38, Code of 
Federal Regulations, distinguishes between "replaceable 
missing teeth" or periodontal disease and teeth lost as a 
result of "loss of substance of body of maxilla or mandible." 
Compare 38 C.F.R. § 4.149 with 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9913.  The former "may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment", 38 
C.F.R. § 4.149, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service connected, and may be rated 
anywhere from 0% to 100% disabling, 38 C.F.R. § 4.150, DC 
9913.

IV.  Analysis

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  The only restorable tooth which 
was lost during service was tooth #4 on the right.  The other 
teeth which were lost during service were found to be 
unrestorable on entrance.  The evidence shows that the 
veteran's missing teeth may be replaced by prosthodontics 
which would restore the masticating function of natural 
dentition.  As noted above, treatable carious teeth and 
replaceable missing teeth are not considered to be disabling 
conditions for compensation purposes.  See Simington v. West, 
11 Vet. App. 41, 44 (1998) holding that when an appellant's 
lost teeth are replaceable missing teeth the only issue is 
whether service connection for treatment purposes may be 
granted.  

The Board notes that there is no indication that the missing 
teeth resulted from damage to either of his jaws.  The loss 
of teeth can be compensable service connected only if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913; Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  As discussed above, replaceable missing teeth do not 
constitute a disabling condition for which service connection 
may be granted for compensation purposes.  Accordingly, the 
Board concludes that the claim for disability compensation 
for a dental disorder, to include missing teeth, must be 
denied.


ORDER

Entitlement to service connection for loss of teeth for the 
purpose of establishing entitlement to disability 
compensation is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

